In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________

                    No. 02-21-00255-CV
               ___________________________

                JON P. ROMER, JR., Appellant

                              V.

CITY OF FORT WORTH, TEXAS; AND CITY OF FORT WORTH CIVIL
              SERVICE COMMISSION, Appellees


             On Appeal from the 67th District Court
                    Tarrant County, Texas
                Trial Court No. 067-320393-20


            Before Bassel, Womack, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellant’s Motion to Dismiss Appeal,” which is

unopposed. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: February 10, 2022




                                           2